Citation Nr: 1748979	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for cause of death.


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her cousin


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to July 1973.  He passed away in December 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appellant's claim is with the RO in Columbia, South Carolina.

In February 2016, the appellant, her daughter, and her cousin, testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of the hearing is of record.

The appellant previously filed a claim for service connection for cause of death that was denied in February 2009.  Subsequently, service personnel records were associated with the Veteran's claims file.  Under 38 C.F.R. § 3.156(c) (2016), a claim for service connection will be considered de novo if additional service records are relevant to the claim.  In this case, however, as will be explained in greater detail below, the newly received service records are not relevant to the appellant's claim.  Therefore, the matter is not subject to 38 C.F.R. § 3.156(c).

In August 2016 and December 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  Opinions were received in October 2016 and April 2017 and, in June 2017, the Board provided the appellant with copies of the opinions.  No further response was received thereafter.




FINDINGS OF FACT

1.  In a final decision issued in February 2009, the RO denied the appellant's claim of entitlement to service connection for cause of death.  She did not express timely disagreement with the decision, and new evidence was not added within one year of the notice of that decision.

2.  Additional evidence associated with the claims file since the February 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior denial, and/or does not relate to unestablished facts necessary to substantiate the claim for service connection for cause of death or raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision in which the RO denied the claim for service connection for cause of death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for cause of death are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of her appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim for service connection for cause of death was denied in a February 2009 rating decision.  At the time of that decision, the evidence of record included service treatment records, the appellant's December 2008 application for benefits, and the Veteran's death certificate.  The RO concluded that there was no evidence of record relating the cause of death, acute thrombosis of the right coronary artery, to his military service.

Although notified of the decision and her appellate rights in February 2009, the appellant did not enter a notice of disagreement with that decision, and no evidence was received within a year of the notice of the rating decision.  No further communication regarding her claim for service connection for cause of death was received until November 2010, when VA received her informal petition to reopen such claim.

The provisions of 38 C.F.R. § 3.156(b) provide that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, as noted above, no evidence was received prior to the expiration of the appeal period after the February 2009 decision and the regulation is inapplicable.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable.  In this regard, and as noted in the introduction, additional service records were associated with the claims file following the November 2009.  Specifically, in May 2012, the Veteran's service personnel records were associated with the claims file; however, these records are not relevant to the appellant's claim as they do not demonstrate service in the Republic of Vietnam.  Furthermore, they are redundant of evidence previously of record, including his DD-214 which lists his military occupational specialty (MOS) as a fireman.  As such, this is not a situation in which the appellant's claim should be reconsidered under 38 C.F.R. § 3.156(c).

Therefore, the February 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the November 2009 rating decision includes lay statements, including the appellant's testimony before the undersigned Veterans Law Judge in February 2016; service personnel records; VA treatment records; private treatment records; medical articles from the internet; and August 2016 and April 2017 VHA opinions.  However, the Board finds that the newly received evidence is either cumulative and redundant of the evidence of record at the time of the prior decision, or it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death.

The November 2009 denial was based on the absence of any evidence relating the cause of death listed on the Veteran's death certificate, acute thrombosis of the right coronary artery, to his military service.  The newly received evidence likewise does not contain competent evidence that relates the Veteran's cause of death to his military service.

In this regard, in her November 2010 petition to reopen, the appellant argued that the Veteran's heart, lung, and prostate problems were related to his military service, to include his exposure to herbicidal agents or his exposure to asbestos.   

In November 2011, the appellant submitted a March 2011 article that discussed how U.S. Navy ships were exposed to a radioactive plume from the Fukushima nuclear power plant following the March 2011 earthquake.  The appellant asserted that this article was evidence that herbicidal agents, including Agent Orange, could also spread to U.S. Navy ships during the Vietnam era.

In her November 2012 notice of disagreement, the appellant stated that the Veteran was exposed to herbicidal agents when his ship docked in the Republic of Vietnam.  Furthermore, the appellant asserted that the pulmonary edema demonstrated during the Veteran's December 2008 autopsy was due to his exposure to asbestos.

In October 2013, the appellant submitted an article that noted that asbestosis was a process of lung tissue scarring (pulmonary fibrosis) that was caused by asbestos fibers.  The article then went on to discuss the signs and symptoms associated with asbestosis.  The article did not discuss pulmonary edema or any other condition listed on the death certificate or the December 2008 autopsy report.

In February 2016, the appellant testified before the undersigned Veterans Law Judge.  She stated that the Veteran was told that he was sprayed with "something" while aboard a ship in service, and that he started to have rashes on his feet and hands, and that he had respiratory problems.  The appellant contended that he was possibly sprayed with herbicidal agents, such as Agent Orange, which could have led to his development of prostate cancer and respiratory and pulmonary issues.  Furthermore, the appellant argued that the Veteran's pulmonary problems could be related to his exposure to asbestos.

In an October 2016 VHA opinion, Dr. M.V. opined that there was no medical evidence demonstrating that a right coronary artery thrombosis could be related to asbestos exposure.  Dr. M.V. also noted that the cause of the Veteran's right coronary artery thrombosis was his underlying severe coronary artery disease.  Finally, Dr. M.V. opined that the Veteran's pulmonary edema was most likely caused by right ventricular failure that was a result of his myocardial infarction which was caused by thrombosis of the right coronary artery.

In an April 2017 addendum opinion, Dr. M.V. clarified his opinion.  Specifically, Dr. M.V. provided a detailed explanation as to how a right coronary artery infarction could lead to the development of pulmonary edema.

Based on the evidence of record, the Board finds that new and material evidence has not been received to allow for the reopening of the appellant's claim.  While some of the evidence received is new, such as the appellant's lay statements, VA and private treatment records, and the VHA opinions, this evidence does not raise a reasonable possibility of substantiating the claim for service connection for cause of death.  For example, as discussed above, service personnel records were obtained; however, these records do not demonstrate service in the Republic of Vietnam so as to allow for the presumption of exposure to herbicidal agents.  Furthermore, the Veteran's post-service treatment records do not link his cause of death to his military service in anyway.  As for the articles submitted by the appellant, other than her own assertions, it is unclear as to how nuclear plumes relate to exposure to herbicidal agents, and the article discussing asbestosis does not indicate that any of the Veteran's disorders, including the pulmonary edema noted during the December 2008 autopsy report, are related to asbestos exposure.  Finally, the VHA opinions  concluded that the Veteran's right coronary artery thrombosis was not related to his exposure to asbestos, and that his pulmonary edema was more likely than not related to his right ventricular failure associated with his myocardial infarction.

As for the lay statements of record, including the appellant's testimony, she is not competent to say whether the Veteran's cause of death was related to any aspect of his military service, to include his conceded exposure to asbestos.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Board finds that the question of whether the Veteran's exposure to asbestos is related to the pulmonary edema noted during the December 2008 autopsy involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, resolution of this question requires a specialized understanding of the medical nature and pathology of that disorder, which the appellant has not been shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Therefore, the Board finds that the newly received evidence is either cumulative and redundant of the evidence of record at the time of the prior decision, or it does not raise a reasonable possibility of substantiating the appellant's claim.  Consequently, new and material evidence has not been received to reopen her claim for service connection for cause of death, and the petition to reopen is denied.








	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for cause of death is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


